IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 96-50083
                         Conference Calendar
                          __________________


ROSENDO F. ROSALES,

                                       Plaintiff-Appellant,

versus

BILL MCCOY, Judge,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. Mo-95-CV-168
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rosendo Rosales, #695606, appeals the district court's

dismissal of his 42 U.S.C. § 1983 action as frivolous under 28

U.S.C. § 1915(d).    Appellant argues that the defendant judge

"abused his authority by imposing (forcing) said attorney Gerald

L. Lopez upon [him] against his expressed will just so that he

could have [Rosales] convicted and sent to prison into `Forced

Bondage.'"

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50083
                              - 2 -

     We have reviewed the record, the district court's opinion,

and appellant's brief, and find no abuse of discretion.       See

Krueger v. Reimer, 66 F.3d 75, 77 (5th Cir. 1995).

     Appellant's appeal is frivolous and is DISMISSED.    Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); see 5th Cir. R. 42.2.

We caution appellant that any additional frivolous appeals filed

by him will invite the imposition of sanctions.    To avoid

sanctions, appellant is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.